Title: George Ticknor to Thomas Jefferson, 27 May 1819
From: Ticknor, George
To: Jefferson, Thomas


            
              
                Dear Sir,
                At Sea Long. 60° May 27. 1819—
              
              As I again approach my native country, I cannot choose but recollect all the kindness you have shown me during my long and dreary absence from it, and as it comes up before me, I grow doubly anxious to do something which shall show you, that I am not insensible to it, though I cannot hope to return it. Your last letters to me have informed me, how deeply you are interested in the extensive plan for the improvement of Education in Virginia, and though, as I wrote you from Edinburgh, my peculiar situation in the world, as an only child, will not permit me to avail myself of the kind & prevalent interest you have offered me, yet this offer has but increased my desire to do something for the success of an undertaking which it is an honour to aid.—I know not, that I can do it; but, if it be possible, it at the present moment, it must be by proposing to you a person as candidate—to befor the place of Professor of the Modern languages—in whom I am interested only because I am interested in your University and whose pretensions I hope you will consider, only because the multiplication of chances is the best mode of ensuring a good choice at last.
              The person to whom I refer is Mr. G. Blaettermann—a German—educated chiefly at Leipzig—& who has lived a long time in France and Italy.—I know little of him personally, for I have seen him, I think, only three times.—For his character as a man, however, Mr. Ogilvie’s letter to me, & the assurances of two other respectable persons in London are, I think sufficient—The interest Dr Jones, now one of the very best of the English Hellenists, takes in him, is much in his favour, especially as their acquaintance is merely literary—and I have, besides, reason to think Mr. Blaettermann can read, write & speak Latin respectably. As he is was born in the North of Germany and has served as an Instructer in one of their higher Gymnasia, his German is, of course, unexceptionable. I was struck with the elegance and purity of his style in conversation. The Preacher to the French Protestants in London is good authority for his knowledge of French & his capacity to teach it. Aldini, who testifies to his Italian is the nephew of Galvani and one of the distinguished chemists of his country, now travelling in England—and Doctor Romeo is a Neapolitan, who has been some years in England and is a good Italian belles lettres scholar, whose opinion in matters of taste is valued in his own country. He speaks Swedish and Danish—and in Spanish and Anglo-Saxon, his own account of himself may be literally taken.—To all this, I can, of course, add very little. His appearance is respectable—& his  manners good; but not elegant. His love of knowledge is evidently very strong—and from some anecdotes I heard, I should think he easily attaches himself to young men who show a disposition to learn, and in consequence of this disposition.     At the same time, I make this statement, I feel quite uncertain, whether I have described to you a person such as you want. I really think, Mr. Blættermann’s talents are much more than common—indeed, that he has rather a philosophical cast of mind—his industry is certainly great—and his acquirements very remarkable. But he has laboured chiefly to make himself a good language master; and, I fear, you would expect an eloquent lecturer, which a foreigner can hardly become and for which, though I believe Mr. Blættermann who speaks good English, could qualify himself to a respectable degree, I suspect he is not kn now qualified either by his knowledge of Rhetorick & criticism or his acquaintance with literary History. All, therefore, that I ventured to say to him, was that I would make you a plain statements of the facts in his case, and that if he were to come to America, without any fixed purpose, I should consider it a piece of good fortune to have him in Boston, & could not doubt of his success there.—
              You will observe by Dr Jones’s letter that he sends you one of his publications. It is a thin octavo; and I should send it to you with this; but I am not sure your frank would entirely cover it. I shall, therefore, give it to Mr. Wm. C. Preston who is passenger in the same vessel with myself and who, in returning to Abington, will pass Monticello & be able to give you still farther accounts of Mr. Blættermann.
              While I was in Edinburgh, I gave, at Lord Holland’s request, several letters  of Introduction to a Mr. Bloomfield. As it happens, he is on board the same vessel with myself and I am very happy to find from personal acquaintance, that he is just such a person as, on Lord Holland’s authority, I described him, in the letter I ventured to give him for yourself. He is a very rich Norfolk farmer—going out to the U.S. neither as a Book-maker, nor a land Speculator; but simply to gratify his a curiosity which has been upon him these five & twenty years. I think it is well for us, that he comes to pass fifteen months among us, for as I have been assured by Mr. Roscoe, Lord Holland, Lord Albermarle and Mr. Coke, that he is as perfect a farmer as there is in England, I think he may afford a good deal of useful information to our gentlemen cultivators and as he is a plain, unpretending, sensible man,  he will be willing to do it.—I am not certain, that he will have the honour of visiting you at Monticello: but, I hope he will, for I think his conversation on agricultural subjects will would gratify you.—
              I will add nothing more to a letter already much longer than I feared it would have been, except my grateful remembrance to your family and the renewed assurance of my earnest desire to do anything that will be useful to yourself or your new University.—
              
                With great respect, I remain,
                 Your obedt. Servant,
                Geo: Ticknor.—
              
            
            
              Immediately on arriving in N. York, I shall hasten to Boston, where I hope I may hear from you.—
            
           